Citation Nr: 1228004	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hiatal hernia.  

4.  Entitlement to service connection for a gastrointestinal disability, other than hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty from February 1980 to August 1981 and active duty for training from November 1978 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

All issues other than the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last denied in an unappealed December 1998 rating decision

2.  Evidence added to the record since the December 1998 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  The criteria for reopening a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Claim

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant document, the Board only decides to reopen the claim of entitlement to service connection for a low back disability.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist such failure could be no more than harmless error.  Hence, the Board need not now decide whether the duty has been fulfilled and no further discussion in this regard is necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA first received claims of entitlement to service connection for a low back disability in July 1998.  It denied the claim in a November 1998 rating decision and mailed that decision and notice of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107) to the Veteran that same month.  Additional evidence was submitted following issuance of that decision.  In rating decisions dated December 18, 1998 and December 30, 1998, the RO continued the denial of service connection, determining that the evidence added to the record was not new and material.  The RO mailed to the Veteran notice of the decisions and of his procedural and appellate rights in December 1998 and January 1999, respectively.  The Veteran was not represented at that time.

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, which this is not, the notice of disagreement must be received by the RO within one year of the mailing of notice of the decision to the claimant.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is filed within that period the decision becomes final and the claim will not thereafter be reopened and allowed, except as may otherwise be provided by regulation not inconsistent with Chapter 38 of the U.S. Code.  38 C.F.R. § 7105(c).  A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with the decision and a desire to contest the result; the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201. 

No document expressing disagreement with these decisions or a desire for appellate review was received within one year of any mailing of notice of the decisions and of the Veteran's procedural and appellate rights.  Hence, the decisions are final.  

The exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The last sentence does not create a new element but rather provides guidance to VA adjudicators in determining whether the evidence meets the new and material requirements, and must be read in light of VA's duty to assist claimants in obtaining evidence to substantiate their claims.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The basis for these denials was that the Veteran had a low back strain prior to entrance into service and that the evidence did not show that his back strain was aggravated during service.  At the time of the 1998 decisions, the Veteran had provided no details as to aggravation of his back condition during service.  A July 2005 VA pain consultation report includes a section for origin of his reported back pain.  That section documents the Veteran's report that he "believes that construction work to which he was assigned in military service was a gradual source of injury to his back."  This statement is evidence relating to a fact, necessary to substantiate his claim, that was unsubstantiated at the time of the 1998 decisions - onset or aggravation of his low back condition during service.  It is not redundant or cumulative of evidence that was of record at the time of the 1998 decisions.  It also raises a reasonable possibility of substantiating the claim because evidence linking a current back disability to service could result in an award of benefits.  See Shade at 117.  

Because new and material evidence has been submitted, the claim of entitlement to service connection for a low back disability must be reopened.  Additional development is necessary prior to determining whether service connection is warranted for a low back disability.  Hence, that issue is addressed further in the Remand section of the instant document.  


ORDER

The claim of entitlement to service connection for a low back disability is reopened.  


REMAND

A.  Low Back Disability

Having reopened the claim of entitlement to service connection for a low back disability, the Board finds that a remand is necessary so that VA can meet its duty to assist the Veteran by providing a medical examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  

Service treatment records include a report of medical history dated November 1, 1978, for the purpose of enlistment in the Army Reserves and a report of medical history dated April 16, 1979 for the purpose of release to the Reserves.  In the 1978 report of medical history, the Veteran indicated that he did not then have nor had ever had recurrent back pain.  In the April 1979 report of medical history, the Veteran indicated that he either then had or had previously had recurrent back pain.  There are also reports of medical examination from those same dates.  Both reports show that the Veteran had normal clinical evaluations of his spine.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered noted. 38 C.F.R. § 3.304(b).  

The United States Court of Appeals for the Federal Circuit has explained the difference between conditions noted upon entry into service and conditions not noted upon entry into service with regard to the presumption of soundness, as follows:  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153 . If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. 

Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004). 

Put simply, if the claimed disorder is not noted in the examination report at entrance into active service, in order to rebut the presumption of soundness the government must show not only that the disorder preexisted entrance into service but also that it was not aggravated by active service; both showings require clear and unmistakable evidence. As is clear from Wagner, the burden is the government's, not the claimant's. 

There are two requirements of 38 U.S.C.A. § 1111.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The section applies to veterans and it applies when a veteran is examined, accepted, and enrolled for service and where that examination revealed no defects, infirmities, or disorders.  Id.  In Smith, the United States Court of Appeals for Veterans Claims (Veterans Court) addressed whether or not the presumption of soundness applied in a situation where there was only active duty for training, but no other active duty, and the individual would only be a veteran if he or she had suffered an injury or contracted a disease during such period of active duty for training. 

Here, there is an examination report from when the Veteran was accepted into the 1978 to 1979 period of service; service that was reported in a November 2010 Personnel Information Exchange System (PIES) response as active duty training.  The appellant is clearly a veteran, if by nothing else, by his service from 1980 to 1981, which was active duty, not active duty training .  There is no noting of a defect, infirmity or disorder of the Veteran's back on any report of medical examination conducted at entrance onto active service.  

Based on the record, the Board concludes that the Veteran has no burden to demonstrate that he had a low back disorder that was aggravated during his active service.  The only evidence in any report of history or examination is his report in the medical history form at separation from the 1978 to 1979 period of service that he had either then had or previously had recurrent back pain.  This does not constitute a noting of a back disorder at entrance into either period of service.  Now the Board turns to a discussion of the additional development required. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is evidence of back strain during service.  Service treatment notes document that in January 1979 the Veteran reported low back pain of three days duration.  Objectively he had full range of motion and mild tenderness of the latissimus dorsi but was negative for deformity or dislocation.  June 1980 treatment notes document his report of sore neck and back post an automobile accident the previous night.  Assessment was "multiple pain [secondary to trauma].  No neurological [illegible]."  On January 12, 1981 the Veteran sought treatment for pain in his lower back, present since the previous day.  Objectively, range of motion was within normal limits, he had mild lower lumbar paraspinous muscle tenderness, but was negative for spasms and negative for spinious process tenderness.  Assessment was mild lumbar strain.  He was seen again on January 14, 1981, had tender bilateral paraspinal muscles, and was assessed with low back pain - muscle strain.  February 1981 notes document the Veteran's report that he had been seen previously for back pain.  Range of motion was within normal limits; he had mild pain on flexion and extension.  Assessment was chronic low back pain.  March 1981 notes document that he had low back pain of two months duration and reported that it hurt on motion and bending.  The injury or event during service factor for determining of whether VA has a duty to provide an examination or obtain an opinion is therefore present.  

March 2005 VA treatment notes document that the Veteran has been diagnosed with chronic low back pain.  A July 2006 treatment notes includes in an assessment that x-ray study in 2005 showed degenerative joint disease of the low back.  The current disability or symptoms of a current disability factor for determining whether VA has a duty to provide an examination nor obtain an opinion is therefore present.  

As explained by the Veterans Court, the "indication of an association" factor has a low threshold.  Whether that threshold is met in this case is somewhat debatable.  Given the history of the complaints and the medical evidence using the word "chronic" in service and in 2005, the Board concludes that the factor is present in this case.  Finally, there is not sufficient expert evidence of record for the Board to adjudicate the claim.  Hence, the Board must remand the issue of entitlement to service connection for a low back disability so that VA can provide the Veteran with an examination and obtain an expert opinion as to whether his low back condition had onset during or was caused by his active service.  

Additionally, the July 2006 treatment notes include a reference to a 2005 x-ray study of the Veteran's back and there was discussion in those notes as to whether additional diagnostic tests were necessary.  A review of the claims file does not disclose any report of x-rays dated in 2005 or whether any additional diagnostic studies have been conducted or treatment provided for the Veteran's low back.  It thus appears that there may be outstanding VA treatment records.  On remand, the Veteran should be asked to submit any additional evidence and, regardless of his response, the RO/AMC should obtain any VA records of treatment of the Veteran's back from January 2005 until the present.  

A.  Gastrointestinal Disability

In the November 1998 decision the RO denied service connection for a hiatal hernia on the basis that a hiatal hernia was not shown during service.  Additional evidence was added to the claims file and rating decisions were issued in December 1998.  In those decisions, the RO determined the evidence was not new and material. 

Prior to the 1998 denials, a neuropsychological assessment was conducted during which the Veteran reported that he had a hiatal hernia.  Axis III diagnosis impressions include symptoms post hiatal hernia.  The Veteran was in a VA domiciliary from July to November 1998.  A discharge summary dictated in February 1999 documents that the reason for admission was homelessness.  It also documents that a recent history and physical examination was completed in June 1998 and he had a complaint at that time of abdominal distension and his abdomen was nontender and distended with bowel sounds in all four quadrants.  This summary also documents that consults were made for the Veteran as to a possible hernia in August 1998 and that this would be evaluated.  There is no further mention of the possible hernia.  

In his January 2005 claim to "reopen" a claim of entitlement to service connection for "hernia" the Veteran referred to treatment at the Youngstown VA.  A July 2000 Youngstown Community Based Outpatient Clinic (CBOC) note documents that he telephoned to find out if a hernia was documented in his treatment records.  The note states that a September 1999 note from a physician assistant included an impression of umbilical hernia.  That physician assistant's name is listed as the author of other notes at the Youngstown CBOC but the referred to September 1999 impression is not associated with the claims file. 

Given the absence in the claims file of the referred to September 1999 impression, the Board concludes that not all VA treatment records relevant to the Veteran's claim of service connection for a gastrointestinal disability, to include a hiatal hernia, are associated with the claims file.  There is currently insufficient evidence for the Board to reopen the portion of the claim regarding a hiatal hernia.  As it appears that relevant VA treatment records are not associated with the claims file, it would be premature for the Board to render an unfavorable decision as to whether the hiatal hernia portion of the claim may be reopened.  Hence, a remand is necessary to associate with the claims file all relevant VA  treatment records.  

Now the Board turns to a different aspect of this claim.  In the Veteran's initial VA Form 21-526 application for VA compensation benefits, he described the condition for which he sought service connection as hiatal hernia.  He also referred to the condition as a hernia and referred to treatment at the Ft. McCullough base dispensary in 1980 to 1981.  Service treatment records dated in 1980 and 1981 document that the Veteran was treated in 1980 and 1981 at Fort McCullough for gastrointestinal symptoms, diagnosed as gastroenteritis, gastritis, and diarrhea.  

In the 1998 rating decisions the RO referred only to the specific condition of hiatal hernia.  It did not deny service connection for a gastrointestinal disability in general.  It is not clear to the Board that the Veteran, a layperson, intended to limit his 2005 claim to reopen to that specific diagnosis, as opposed to a gastrointestinal disability in general.  This is reflected in the recharacterization of the issue in the Board's August 2010 Remand as entitlement to service connection for a gastrointestinal disability, claimed as hiatal hernia.  It is also not clear to the Board that the RO denied any claim other than the specific claim of entitlement to service connection for hiatal hernia in the 1998 rating decisions referred to earlier in this document.  

Hiatal hernia is defined as "herniation of an abdominal organ, usually the stomach, through the esophageal hiatus of the diaphragm."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 30th ed. 841 (2003).  Umbilical hernia is defined as "a type of abdominal hernia in which part of the intestine protrudes at the umbilicus and is covered with skin and subcutaneous tissue."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 30th ed. 844 (2003).  A claim based on a distinctly diagnosed disease cannot be the same claim as one based on a disease with a different diagnosis.  Hence, the report of an umbilical hernia in these treatment notes, taken together with the Veteran's status as a non-expert in characterizing his claim, leads the Board to the conclusion that his claim with regard to all but entitlement to service connection specifically for hiatal hernia is a new claim.  On remand, the RO must address this portion of his claim as a new claim, not as a claim to reopen a previously denied claim.  

The Board also concludes that the factors are present to trigger VA's duty to assist the Veteran by providing a medical examination and obtaining a medical opinion with regard to his claim of entitlement to service connection for a gastrointestinal disability.  The service treatment records documenting treatment for gastrointestinal symptoms satisfy the in-service factor.  June 2003 Youngstown CBOC notes document that the Veteran had called requesting an appointment for indigestion.  This, taken together with his claim to reopen arguably are reports of relevant symptoms and satisfy the evidence of persistent or recurrent symptoms of a disability factor.  Given the low threshold for the indication of an association factor, the Board will not here determine that it is not present.  There is insufficient medical evidence for the Board to decide the claim.  Hence, on remand, VA must afford the Veteran a relevant examination and obtain a relevant medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any treatment of his back or for gastrointestinal symptoms or disease at VA facilities or through private or other government treatment providers.  He should be asked to submit the necessary authorizations for VA to assist him in obtaining any treatment records from private treatment providers or government treatment providers other than VA.  

2.  Assist the Veteran in obtaining any identified treatment records.  Regardless of his response, obtain relevant records of treatment provided through the Cleveland, Ohio VA treatment providers, including community based outpatient clinics, the VAMC, and the domiciliary, from January 1999 to the present.  The RO/AMC must ensure in particular that records from September 1999 referring to an umbilical hernia are obtained and associated with the claims file and that any records of treatment of his back from January 2005 to the present are obtained and associated with the claims file.  The RO/AMC must document all efforts to obtain such records and obtain negative replies if such records are not obtained, and associate such documentation and replies with the claims file.  

3.  After all obtainable identified records have been associated with the claims file, schedule the Veteran for an examination of his spine.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file, including the text of this Remand, in conjunction with the examination.  The examiner is asked to annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify all disorders of the Veteran's low back that have existed at any time since he filed his claim in January 2005.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's low back present at any time since January 2005 had onset during or was present during his active service or was caused by such service.  The examiner should provide a complete rationale for any and all conclusions reached.  

4.  After all obtainable identified records have been associated with the claims file, schedule the Veteran for an examination with regard to his gastrointestinal system.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file, including the text of this Remand, in conjunction with the examination.  The examiner is asked to annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify all disorders of the Veteran's gastrointestinal system that have existed at any time since August 1981.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's gastrointestinal system at any time since August 1981 had onset during or was present during his active service or was caused by such service.  The examiner should provide a complete rationale for any and all conclusions reached.  

5.  After ensuring that the above development is properly completed and adequate, readjudicate the following issues:  (i) Entitlement to service connection for a low back disability, (ii) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hiatal hernia (and, if so, whether service connection is warranted, and (iii) entitlement to service connection for a gastrointestinal disability other than hiatal hernia.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


